NOONAN, Circuit Judge,
concurring:
Only one issue was presented on this appeal as to equitable principles under Nevada law, viz., whether the Alpine decree could be applied retroactively. Traditional equitable principles govern whether the strict requirements of Nevada water law are to be relaxed with regard to a present application. Bailey v. State, 95 Nev. 378, 594 P.2d 734, 736-39 (1979); State Engineer v. American National Insurance Co., 88 Nev. 424, 498 P.2d 1329 (1972). In this case, on remand, it may be that a determination must be made whether each individual transfer application can be upheld in equity. With this caveat I concur.